                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


FREDDIE JAMES McDOUGAL, JR.,

                     Plaintiff,

           v.                                                   Case No. 18-cv-1218

JANINE MONTOYA, et al.,

                     Defendants.


                                         ORDER


       Plaintiff Freddie James McDougal, Jr. filed a lawsuit against various officials at the

Milwaukee County Jail based on allegations that he was given food to which he is allergic

and then did not receive proper medical treatment. He has moved to amend his complaint

and filed several motions relating to discovery, along with a motion for summary judgment

and a motion for default judgment. I will address each motion in turn.

   1. Motions to Amend Complaint

       McDougal filed two motions to amend his complaint. (Docket # 44, 53.) The first

motion did not comply with Civil Local Rule 15(a), which requires a party moving to

amend their complaint to include a proposed amended complaint with their motion. That

motion contains a request to extend deadlines, too, which I will address below. But I will

deny the portion of McDougal’s motion that asks to amend his complaint for failure to

comply with the Local Rules.

       McDougal filed another motion to amend his complaint and included the required

proposed amended complaint. (Docket # 53.) According to the motion, McDougal received



        Case 2:18-cv-01218-PP-NJ Filed 08/28/20 Page 1 of 8 Document 79
more information in discovery about “times, dates and other people who were [present].”

(Id. at 1.) It also seems there may have been some delays in receiving discovery due to issues

with mail delivery. (Id. at 1–2.) The defendants oppose the motion, arguing that the date to

amend had passed over a month before McDougal filed his motion and that McDougal had

the discovery for nearly a month before moving to amend. (Docket # 55 at 2.)

       A plaintiff may amend their complaint once as a matter of course (within certain

parameters). Fed. R. Civ. P. 15(a)(1). After that, a plaintiff must ask for—and be granted—

the court’s leave. Fed. R. Civ. P. 15(a)(2). Alternatively, a plaintiff can seek the opposing

party’s consent. Id. Leave to amend should be freely given by the court. Fed. R. Civ. P.

15(a)(2); Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 943 (7th Cir. 2012);

Johnson v. Cypress Hill, 641 F.3d 867, 871–72 (7th Cir. 2011). But a court may deny leave to

file an amended complaint in the case of undue delay; bad faith or dilatory motive on the

part of the movant; repeated failure to cure deficiencies by amendments previously allowed;

undue prejudice to the opposing party by virtue of allowance of the amendment; or where

the amendment would be futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir.

2009); Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008).

       I do not find that McDougal’s motion to amend his complaint is made in bad faith or

an attempt to delay his complaint. He has not previously moved to amend. However, I do

find that allowing McDougal to amend his complaint would be futile, at least in part. A

proposed amendment is futile where it would not survive a motion to dismiss. Moore v. State

of Ind., 999 F.2d 1125, 1128 (7th Cir. 1993). A case will not survive a motion to dismiss

where it does not “contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2008).

                                                 2


        Case 2:18-cv-01218-PP-NJ Filed 08/28/20 Page 2 of 8 Document 79
       McDougal proposes to add the Milwaukee County Jail and Armor Correctional

Health Services as defendants, neither of which he can add. First, the jail is not a proper

defendant because it cannot be sued. Section 1983 allows a plaintiff to sue a “person” who,

acting under color of law, violates his constitutional rights. The jail is not a person. It is not

an individual subject to suit under §1983. It is true that under some circumstances, a

municipality—which is not a person—may be sued under § 1983. See Monell v. Dep’t of Social

Serv’s of City of New York, 436 U.S. 658 (1978). But Federal Rule of Civil Procedure 17(b)

says that a defendant in a federal lawsuit must have the legal capacity to be sued. State law

determines whether an entity has that capacity. Webb v. Franklin County Jail, Case No. 16-cv-

1284, 2017 WL 914736 at *2 (S.D. Ill. Mar. 8, 2017). In Wisconsin, the jail is an arm of the

sheriff’s department. Under Wisconsin law, the sheriff’s department is an arm of the

County. See Abraham v. Piechowski, 13 F. Supp.2d 870, 877-79 (E.D. Wis. 1998). This means

that neither the jail nor the sheriff’s department are “legal entit[ies] separable from the

county government which [they] serve[] . . . .” Whiting v. Marathon C’nty Sheriff’s Department,

382 F.3d 700, 704 (7th Cir. 2004)).

       Second, McDougal could sue Armor, but only in limited circumstances. McDougal

states he wants to sue Armor because it was “responsible for the medical treatment . . . of all

the inmates at [the] Jail.” (Docket # 53-2 at 2.) However, there is no employer liability

based on respondeat superior under § 1983. Monell v. Department of Social Services of City of New

York, 436 U.S. 658, 691 (1978). That is, Monell holds that a municipal entity or a related

corporate entity like Armor can be liable under § 1983, but not simply because its employees

violated a plaintiff’s constitutional rights. Id. at 694. Instead, a municipality or, in this

instance, Armor, can be liable for a constitutional violation only when the violation is

                                                3


        Case 2:18-cv-01218-PP-NJ Filed 08/28/20 Page 3 of 8 Document 79
brought about by (1) its express policy, (2) a widespread, though unwritten, custom or

practice, or (3) a decision by an agent with “final policymaking authority.” Darchak v. City of

Chicago Bd. of Educ., 580 F.3d 622, 629 (7th Cir. 2009). McDougal’s proposed amended

complaint does not contain any allegations that he did not receive adequate medical care

because of a policy or practice or a decision by a policymaker. Therefore, Armor is not a

proper defendant.

       McDougal also asks to add Samantha R. Markwardt as a defendant. However, he

does not need to amend his complaint to do so. He initially sued a “Nurse Samantha.”

When the United States Marshal Service was unable to locate a “Nurse Samantha” for

service and McDougal could not identify her either, I substituted a Jane Doe placeholder for

Nurse Samantha. (Docket # 30.) I instructed him to use discovery to identify her and then

file a motion to substitute once he found her identity. (Id., Docket # 38 at 1.) McDougal did

file a letter identifying her. (Docket # 49.) However, the letter—rather than a motion to

substitute—did not alert the court to take action to add Markwardt to the case and serve her.

However, I will add her as a defendant now and direct the Clerk of Court’s office to begin

the process of service.

       The remaining differences between McDougal’s original complaint and his proposed

amended complaint are additional factual allegations. However, a complaint need not

contain every fact supporting McDougal’s claims against the defendants. In federal lawsuits,

a plaintiff only needs to fulfill requirements of “notice pleading.” That is, he is only required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief[.]”

Fed. R. Civ. P. 8(a)(2). He must, in short, put the defendants on notice of what claims he is

bringing against them. While he will be able to—and will be required to—provide additional

                                               4


        Case 2:18-cv-01218-PP-NJ Filed 08/28/20 Page 4 of 8 Document 79
information and the evidence to support at it at summary judgment and/or trial, it does not

all need to be in his complaint.

       Allowing McDougal to amend his complaint would be futile with respect to the jail

and Armor and is unnecessary with respect to Markwardt. His additional factual allegations

are also unnecessary. Therefore, I will deny his second motion to amend his complaint.

       Finally, McDougal also filed a motion to supplement his complaint. (Docket # 67.)

He asks for leave to supplement his damages request. In his original complaint, he says he is

seeking $250,000 because he could have died. (Docket # 1 at 5.) He does not specify what

type or types of damages he seeks—only the amount. I understand that McDougal may not

have understood how to plead damages when he filed his original complaint. I will grant his

motion and construe his complaint as requesting compensatory and punitive damages. The

amount of those damages will be determined if and when the defendants are found liable.

   2. Discovery Motions

       McDougal has also filed three motions to compel. He moved to withdraw the first

motion, so I will grant his motion to withdraw and deny as moot his first motion to compel.

In his second motion to compel, McDougal seeks an order compelling the county

defendants (Montoya, Deberry, and Chamblise) to produce certain documents. (Docket #

65.) In his third motion to compel, McDougal asks me to compel all of the served

defendants (Montoya, Deberry, Chamblise, and Decker) to respond to requests for

admission. (Docket # 66.)

       There are two problems with McDougal’s motions to compel. First, counsel for the

county defendants and counsel for Decker have stated that McDougal never served these

requests on them prior to filing his motions with the court. (Docket # 68 at 2; Docket # 69

                                             5


        Case 2:18-cv-01218-PP-NJ Filed 08/28/20 Page 5 of 8 Document 79
at ¶ 6.) This is related to the second problem. Civil Local Rule 37(a) requires that any

motion to compel include a certification that the moving party tried, in good faith, to resolve

the issue with the other party. McDougal does not make any such certification. Had he

reached out to counsel for the defendants prior to filing his motions, he may have realized

he had not yet served the discovery requests. Because McDougal did not certify he tried to

work out with the defendants’ attorneys, let alone serve them with the discovery requests, I

will deny his motions to compel without prejudice.

   3. Motion for Default and Motion for Summary Judgment

       McDougal filed a motion for summary judgment the same day that I stayed the

upcoming dispositive motion deadline based on the defendants’ motions asking that I do so.

He then filed a motion asking me to enter default judgment against the defendants because

they did not respond to his motion. However, the defendants were not required to respond.

I will deny the motion for default. I will also deny without prejudice McDougal’s motion for

summary judgment. There is still a defendant who needs to be served, and it will be more

efficient for summary judgment to proceed together rather than in piecemeal groups of

defendants. If McDougal decides he wants to re-file his motion, he may do so once all the

parties are part of this lawsuit and discovery is closed.

   4. New Deadlines

       McDougal moved to extend discovery and the dispositive motion deadline in his first

motion to amend his complaint. The county defendants agreed that discovery should be

extended. (Docket # 50 at 3.) Given that another defendant (Samantha Markwardt) needs

to be served and file a responsive pleading, I will keep the deadlines stayed until she appears



                                                6


        Case 2:18-cv-01218-PP-NJ Filed 08/28/20 Page 6 of 8 Document 79
and responds to the complaint. If the currently served parties wish to continue to engage in

discovery, they may do so.

       NOW, THEREFORE, IT IS HEREBY ORDERED that McDougal’s motion to

amend his complaint and to extend time (Docket # 44) is GRANTED IN PART AND

DENIED IN PART. McDougal’s request to amend his complaint is denied and his motion

to extend time is granted. New discovery and dispositive motion deadlines once defendant

Samantha Markwardt files an answer to the complaint.

       IT IS FURTHER ORDERED that Samanta Markwardt shall be substituted for the

Jane Doe Nurse placeholder. The Clerk of Court’s office shall transmit a copy of the

complaint, the screening order, and this order to the United States Marshal Service to effect

service on her.

       IT IS ALSO ORDERED that McDougal’s motion to withdraw his first motion to

compel (Docket # 54) is GRANTED. His first motion to compel (Docket # 43) is DENIED

AS MOOT.

       IT IS FURTHER ORDERED that McDougal’s second motion to amend his

complaint (Docket # 53) is DENIED.

       IT IS ALSO ORDERED that McDougal’s motion to supplement (Docket # 67) is

GRANTED. I will construe McDougal’s complaint as asking for compensatory and

punitive damages.

       IT IS FURTHER ORDERED that McDougal’s motions to compel (Docket # 65,

66) are DENIED WITHOUT PREJUDICE.

       IT IS ALSO ORDERED that McDougal’s motion for default judgment (Docket #

73) is DENIED.
                                             7


        Case 2:18-cv-01218-PP-NJ Filed 08/28/20 Page 7 of 8 Document 79
     IT IS FURTHER ORDERED that McDougal’s motion for summary judgment

(Docket #62) is DENIED WITHOUT PREJUDICE.

     Dated at Milwaukee, Wisconsin this 28th day of August, 2020.

                                             BY THE COURT:




                                             NANNCY
                                             NANCYC JOS  SEP
                                                           EPH
                                                      JOSEPH H
                                             United States Magistrate Judge




                                         8


      Case 2:18-cv-01218-PP-NJ Filed 08/28/20 Page 8 of 8 Document 79
